This appeal is from a final decree granting the appellee a divorce from appellant. Four questions are urged as grounds for reversal. They all go to the sufficiency of the evidence or rulings on matters in which the chancellor was vested with a liberal discretion. The *Page 671 
record and the briefs have been examined and the evidence found to be conflicting. The chancellor was confronted with a bad situation and on the record we find no basis to reverse his judgment. To do so would be nothing more than pitting our judgment against his which we are not authorized to do. There must be a clear showing that he committed error.
Affirmed.
BUFORD and THOMAS, J. J., concur.
BROWN, J., concurs in opinion and judgment.
Justices WHITFIELD and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.
                 ORDER ON PETITION FOR REHEARING